Citation Nr: 0426122	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2003, the Board remanded this claim to the RO for 
additional development.  This claim is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on their part.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because he developed this disorder secondary to 
stressors experienced in service.  Additional action is 
necessary before the Board can decide this claim.

Based on the veteran's active service in Vietnam with the 
92nd Engineering Battalion from June 1969 to June 1970, VA 
undertook certain action in June 2003 to verify stressors 
allegedly experienced during the veteran's Vietnam service.  
Specifically, the RO contacted the National Personnel Records 
Center (NPRC) and requested personnel therefrom to search for 
morning reports containing remarks about the veteran for the 
period extending from July 1969 to August 1969.  NPRC 
responded that a search for records for that period did not 
produce any pertinent records.  However, as was pointed out 
by the veteran's representative in October 2003, an October 
1999 letter from the U.S. Armed Services Center for Unit 
Records Research (CURR) reflects that CURR's review of 
Operational Reports - Lessons Learned (OR-LL's) and Combat 
Operations After Action Reports (COAAR's) for the veteran's 
unit showed activities and situations encountered by the 
veteran's unit during the veteran's service in Vietnam.  

The veteran's representative also pointed out that the 
veteran had additional Vietnam service with this unit from 
January 1970 to June 1970, and that despite an October 2003 
formal request to obtain morning and operational reports 
covering the unit during this time period, NPRC never 
searched for such reports.  In light of the foregoing, the 
Board finds that it has no alterative but to again remand 
this matter so that additional requests for pertinent records 
may be directed to both NPRC and CURR.  

First, however, the RO should contact the veteran and again 
request him to furnish more details regarding his claimed in-
service stressors so that more meaningful search of available 
records may be conducted.  Without such information, VA is 
limited to requesting morning reports from NPRC for a three-
month period and CURR will only research records spanning a 
period of 60 days.  The RO should inform the veteran that if 
he does not provide more detailed information, an attempt at 
verifying some of his alleged stressors might be futile.  For 
instance, the veteran reported that he witnessed the death of 
a fellow service member (first name Jack, last name believed 
to be of Polish descent) due to a landmine explosion that 
occurred at the last base at which he was stationed in 
Vietnam.  He also reported that he was in close proximity to 
the destruction of a 6-story hotel in Saigon on an 
unidentified date, was exposed to mortar or rocket fire in 
July 1969 or August 1969, and witnessed the killing of 
civilians at various times.  Without additional information, 
the RO could at best request morning reports for the 
veteran's unit for the last three months of the veteran's 
period of service in Vietnam.  In addition, for the purpose 
of determining whether, as alleged, the veteran's unit was 
subjected to mortar and/or rocket fire during this time 
period, the RO could also request CURR to research the OR-
LL's and COAAR's for the veteran's unit for July 1969 and 
August 1969.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to review the accounts of his 
alleged in-service traumatic events and 
elaborate on those events in the form of 
a comprehensive written statement.  This 
statement should include as many 
additional details as possible, including 
dates and places of the events, and 
names, ranks, and units of assignments of 
all individuals involved.  The veteran 
should identify the reported stressor to 
which the detail relates, and if he has 
additional stressors to report, he should 
so indicate this fact in the statement.  
The RO should advise the veteran that 
this information is vitally necessary to 
verify his alleged stressors, and that if 
he does not provide such information, an 
adequate search for verifying 
documentation will be difficult or 
impossible.

2.  After the RO has provided the veteran 
an opportunity to respond to the 
aforementioned request, but regardless of 
whether he responds, the RO should 
request NPRC to provide the morning 
reports for the 92nd Engineering 
Battalion for the period extending from 
March 7, 1970 to June 7, 1970.  

3.  The RO should also request CURR to 
provide any additional information, 
including unit histories, which might 
corroborate the assertion that, while the 
veteran was attached to the 92nd 
Engineering Battalion during the period 
extending from July 1969 to August 1969, 
this unit was exposed to mortar, rocket, 
or other enemy fire.  

4.  After the completion of any 
additional development deemed appropriate 
(including a medical evaluation), the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The veteran need take no action 
until otherwise notified.  However, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	L. J. Driever
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




